DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 24 June 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest instructing a congestion control algorithm to prevent a decrease in transmission frequency of the self-vehicle if the first message prevents or mitigates the high-risk as recited in independent claims 6 and 14.
With regards to claims 6 and 14, the closest prior art reference of record, Heo et al. (US Publication 2016/0091612), discloses receiving, by a control unit, position information of a first vehicle via a Global Navigation Satellite System (GNSS) receiving unit; when the position information of the first vehicle is normally received, judging whether there is a second vehicle in a reference distance from the first vehicle via the V2X module; when there is a second vehicle in the reference distance from the first vehicle, collecting vehicle information relating to the second vehicle via the V2X module; and displaying the positions of the first vehicle and the second vehicle to an output unit based on the position information of the first vehicle and the vehicle information relating the second vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472   


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472